Citation Nr: 0202450	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-14 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, including medical care.

2.  Entitlement to cancellation of charges for VA medical 
care provided the appellant.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had military service from October 1974 until 
February 1977.

This appeal arises from administrative decisions of the 
Milwaukee, Wisconsin, VA regional office (RO).  In November 
1999 the RO determined that the appellant's character of 
service was a bar to VA benefits, exclusive of eligibility 
for VA health care under Chapter 17, Title 38, United States 
Code.  In June 2000, the RO amended the earlier decision 
based on service records which revealed that the appellant 
was expelled from service as a consequence of a special 
court-martial that adjudged a bad conduct discharge.  The RO 
held that the character of the appellant's discharge was a 
bar to VA benefits, including eligibility for VA health care.

The veteran testified at a hearing before RO personnel in 
October 1999 and before the Board Member signing this 
document in August 2001.  Transcripts of the hearing 
testimony are on file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In May 1975 the appellant received nonjudicial punishment 
under the Uniform Code of Military Justice (UCMJ) for 
possession of marijuana and failure to report.

3.  In October 1975 the appellant received nonjudicial 
punishment for failure to obey the orders of a 
noncommissioned officer.  

4.  In February 1976, a special court-martial found the 
appellant guilty of larceny and sentenced him to confinement 
at hard labor for three months, forfeiture of two-thirds pay 
per month for three months, and a bad conduct discharge.

5.  There is no evidence of the appellant having been insane 
at the time he committed the in-service offenses.

6.  The appellant's actions constituted willful and 
persistent misconduct.

7.  Although the appellant received VA medical care from 1998 
to 2000, he was not eligible to receive such care.


CONCLUSIONS OF LAW

1.  The appellant's discharge is considered to have been 
issued under dishonorable conditions and constitutes a bar to 
VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 1991); 
38 C.F.R. §§ 3.1, 3.12, 3.360 (2001).

2.  Inasmuch as the appellant's period of service was 
terminated by a bad conduct discharge, he is not entitled to 
health-care and related benefits authorized by Chapter 17, 
Title 38, United States Code, and there is no legal authority 
for cancellation of charges for VA outpatient treatment 
provided him.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 
3.1, 3.360, 17.34, 17.102 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  In November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Act is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims and with respect 
to the duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  VA promulgated 
revised regulations to implement these changes in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines regarding the timing and the scope 
of assistance VA will provide to a claimant.

The Board finds that VA's duties under the VCAA and recently 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the administrative decisions, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  

The RO also supplied the appellant with the applicable 
regulations in the SOC.  The basic elements for establishing 
entitlement to VA benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by him was 
obtained and considered.  The record includes the service 
records, VA treatment records, transcripts of the appellant's 
hearing testimony, and statements from the appellant.  The RO 
has obtained all available information from the service 
department, including the Special Court Martial records.  The 
appellant has not referenced any unobtained evidence that 
might aid his claim.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable 
disposition of the appellant's appeal.

Legal Criteria.  The governing law defines a "veteran" as a 
person "who was discharged or released [from service] under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2).  
A person receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  A discharge or release 
because of willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  However, a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.  Id.  See also Struck v. Brown, 9 Vet. App. 145 
(1996); Camarena v. Brown, 6 Vet. App. 565 (1994).  The term 
"dishonorable" can include a bad conduct discharge.  See 
Camarena, supra.  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of benefits, 
based on that period of service, is barred, unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge.  38 C.F.R. § 3.12(b).

The provisions of 38 C.F.R. § 3.360 provide for VA health-
care eligibility for certain persons administratively 
discharged under other than honorable condition.  In general, 
health-care and related benefits authorized by chapter 17 of 
title 38 U.S.C. shall be provided to certain former service 
persons with administrative discharges under other than 
honorable conditions for any disability incurred or 
aggravated during active military, naval, or air service in 
line of duty.  However, such benefits may not be furnished 
for any disability incurred or aggravated during a period of 
service terminated by a bad conduct discharge.  38 C.F.R. 
§ 3.360.

Factual background.  In August 1999, records from the United 
States Army Judiciary, Office of the Clerk of Court, were 
received by the RO.  These records included information 
concerning the court-martial conviction of the appellant, 
including copies of the charge sheet, review of the staff 
judge advocate, initial and final court-martial orders, and 
the appellate decision.  The review of the Staff Judge 
Advocate included a synopsis of the record of the February 
1976 special court-martial which found the appellant guilt of 
theft of stereo equipment of a value of about $402 and 
adjudged a sentence of confinement at hard labor for three 
months, forfeiture of two-thirds pay per month for three 
months, and a bad conduct discharge.

The synopsis of the record prepared by the Staff Judge 
Advocate reflects that the appellant testified that on 
September 5, 1975, he removed stereo equipment (a 
receiver/amplifier and turntable) from the room of a friend 
at the request of the friend and as a favor to the friend, 
and hid the equipment in bushes outside the barracks.  He 
believed that his friend had taken the property from someone 
and he was helping to dispose of it.  He admitted that he 
knew it was wrong to take the equipment.  The elements of the 
offense of larceny were set forth and the Staff Judge 
Advocate reviewer offered his opinion that the evidence was 
sufficient to establish the appellant's guilt beyond a 
reasonable doubt.  It was noted that the government 
introduced evidence of two prior Article 15's reflecting that 
the appellant received nonjudicial punishment in May 1975 
from his company commander for possession of marijuana and 
failing to report and that he again received nonjudicial 
punishment in October 1975 from his company commander for 
failing to obey the order of a noncommissioned officer.

The synopsis prepared by the Staff Judge Advocate reflects 
that evidence was presented in extenuation and mitigation, 
including testimony from the appellant's platoon leader who 
had observed the appellant daily since July 1975.  The 
following was reported as to the platoon leader's testimony:

. . . in his opinion, the accused was a 
good worker who created no problems and 
did not need to be checked to insure that 
he was properly performing his duties.  
Knowing that the accused has been 
convicted of barracks larceny, he would 
still take him back in the platoon.  The 
accused is a good man and deserves 
another chance.  The accused's work has 
not been affected by the offense and even 
being aware of the Article 15s the 
accused has received, the witness was 
still willing to accept the accused back.  
He was aware that the accused had some 
family problems and that he had been sent 
home on emergency leave to clear these 
problems up.  When the accused returned 
from this emergency leave, his 
performance began to improve and 
continued improving even after the CID 
apprehended him for this offense.

The appellant's first sergeant also testified in extenuation 
and mitigation that the appellant deserved another chance.  
The appellant testified that he would like to stay in the 
Army.  The Staff Judge Advocate reviewer noted that the 
appellant stated that he desired to be restored to duty and 
felt that he could rehabilitate himself.  The appellant 
reportedly had no complaint with the finding of guilty or the 
sentence of confinement, but he felt that the bad conduct 
discharge was too harsh.  The Staff Judge Advocate reviewer 
stated that in his opinion, taking into consideration the 
appellant's record of two Article 15's, the gravity of the 
offense for which he was convicted and the nature of his 
prior service, the sentence should be approved as adjudged.

In May 1976, the sentence was approved by the Acting 
Commander, 172d Infantry Brigade (Alaska).  The appellant's 
sentence and the prior findings were affirmed by the United 
States Army Court of Military Review in September 1976.  It 
was noted that the trial counsel in argument on sentence 
erroneously asked the court members to consider the need to 
deter other soldiers from barracks larceny when imposing 
sentence.  The court held that in view of the sentence 
imposed, there was no prejudice.  In January 1977, the 
petition for grant of review of the decision of the Court of 
Military Review was denied by the United States Court of 
Military Appeals.

In 1998, the appellant filed claims for VA compensation and 
outpatient treatment. By letter dated in October 1998, the RO 
notified him that entitlement to VA benefits was contingent 
upon discharge from military service under conditions other 
than dishonorable, that the determination made by VA was of 
utmost importance to him, and that an unfavorable decision 
would result in a bar to entitlement to gratuitous VA 
benefits.  The RO also advised him that the criteria on which 
all character of discharge determinations were made were 
contained in 38 C.F.R. § 3.12.  He was provided a copy of the 
regulation.  The RO told the appellant that for the purpose 
of determining whether or nor he was discharged under 
conditions other than dishonorable, it was required to 
examine all relevant facts concerning the events leading to 
the discharge, and that he should submit any evidence, 
contention, or argument bearing on the issue that would 
present his side of the case.  Finally, the RO stated that it 
was VA's policy to assist him in developing facts pertinent 
to his claim. 

In December 1998, a VA Form 10-7131 was prepared with a view 
toward verifying the appellant's eligibility for VA medical 
benefits.  While verification of eligibility was pending, the 
appellant received VA inpatient treatment from July 1998 to 
September 1998.  He also received outpatient treatment on 
several occasions from September 1998 to February 2000, by 
virtue of a tentative eligibility determination made by VA.

In October 1999 the appellant testified at a personal hearing 
that he was asked by an E-4 to do him a favor and take some 
items from his room.  He was an E-2 and as this individual 
outranked him he did what he was asked.  The items were 
already in a bag.  "All I had to do was just go upstairs and 
get the bag and put the bag by the barracks in the bushes."  
He was not told whose items were in the bag, what the E-4 
intended to do with them, or that he would receive a portion 
of the items.  It turned out the items included a stolen 
stereo turntable and receiver.  The appellant was medicated 
and on bedrest when the military investigator woke him and 
initially interviewed him.  He was confused and disoriented 
at the time.  A few days after the interview he returned the 
turntable to the investigator.  He stated that he was not 
initially aware of what was in the bag.  He was given the key 
to the room by the E-4 and asked to remove the bag.  He was 
outranked and thought he had to obey this request.  

The RO in an administrative decision in November 1999 
determined that the claimant's discharge in February 1977, 
under other than honorable conditions, was a bar to the 
receipt of VA benefits except for healthcare for any 
disability determined to be service connected.  The RO held 
that the three different offenses for which he received 
nonjudicial punishment and the larceny for which he received 
the special court-martial demonstrated willful and persistent 
misconduct.

By letter dated February 2000, the appellant was notified 
that as he was not eligible for VA healthcare except for 
disabilities determined by VA to be service connected, he 
would be billed for all past VA healthcare service rendered.

In a subsequent letter from the VA in April 2000, the RO 
informed the appellant that information received from the 
military revealed that he had received a bad conduct 
discharge and that such a discharge was a bar to receipt of 
VA healthcare.  He was informed that the RO proposed to 
revoke his entitlement to VA health care.  He was given 60 
days to submit any new evidence, prior to the RO taking any 
action.

In an administrative decision in June 2000, the RO amended 
its prior decision of November 1999, based on the additional 
facts received from the service department. The RO held that 
since the appellant had received a bad conduct discharge he 
was barred from receiving VA healthcare.

In an August 2001 Travel Board Hearing, the appellant in 
essence offered testimony similar to his earlier personal 
hearing at the RO.  The appellant admitted to the charges of 
possession of marijuana and failure to report.  Regarding the 
failure to obey orders of a noncommissioned officer, he 
testified that he could hardly understand the officer.  The 
testimony regarding the larceny charges were essentially the 
same as noted in the personal hearing.  After he was released 
from confinement he returned to a different military unit 
until his release from active duty without any further 
misconduct.  After service he went to school and studied 
computers.  The appellant indicated that he had applied to 
the military to upgrade his discharge and that the 
application was still pending.

Analysis.  The preponderance of the evidence supports a 
finding that the character of the appellant's service is a 
bar to all benefits administered by VA.  The appellant was 
released from his period of service by reason of the sentence 
of a special court-martial which adjudged a bad conduct 
discharge.  The appellant has not alleged a mental disability 
during this period.  The appellant's representative has 
argued that his misconduct during service constituted "three 
minor charges," and the larceny charges.  The representative 
further argues that none of the infractions were ever 
repeated, so the case cannot be made that he persisted in 
engaging in the same behavior.  It appears that the 
representative is arguing that the appellant's discharge was 
due to minor offenses and should not be considered willful 
and persistent misconduct since his service was otherwise 
honest, faithful, and meritorious.  See 38 C.F.R. § 
3.12(d)(4).

The Board recognizes the appellant's assertions, set forth 
during personal hearings in December 1999 and August 2001 and 
in various correspondence, that he was innocent of larceny.  
The appellant has submitted no evidence to support his claim 
that his prosecution was unfair or that his defense counsel 
was inadequate.  His recourse for changing the character of 
his discharge rests with the service department.

The Board observes that the appellant does not contend that 
he was insane at any time during his military service, nor 
does he dispute that he received a bad conduct discharge 
pursuant to sentence of a special court-martial.  Instead, he 
challenges the underlying validity of the conviction that led 
to this punitive action.

It is clear that the appellant was in possession of marijuana 
and failed to report, as he did not deny this in his 
testimony before the Board.  The appellant's specific 
contention of being unable to understand the orders of a 
noncommissioned officer when asked about the charge of 
disobeying his orders are without support in the record.  
Further, regarding the charges of larceny, there is no 
evidence that he was unaware that he was transporting stolen 
goods, and given that the appellant was convicted of the 
charge that ultimately led to his discharge, the Board can 
only conclude that his guilt was established beyond a 
reasonable doubt as mandated by military law.  If the 
appellant now wishes to challenge this finding, his recourse 
is not with VA, but with the service department.  See Harvey 
v. Brown, 6 Vet. App. 416 (1994); Kern v. Brown, 4 Vet. App. 
350 (1993).

Remaining for consideration is the issue whether the 
appellant's bad conduct discharge was issued "under 
dishonorable conditions" because of "willful and persistent 
misconduct" as defined in 38 C.F.R. § 3.12(d)(4).  It has 
been held that the regulation does not limit "dishonorable 
conditions" to only those cases where a dishonorable 
discharge has been adjudged.  Camarena, 6 Vet. App. at 567.  
Instead, it has been observed that the law permits VA to have 
discretion with respect to regarding the discharge as 
"dishonorable."  Id. at 568.

The Board has carefully considered all of the evidence of 
record in this regard, and finds that the appellant's 
discharge was under dishonorable conditions because of 
willful and persistent misconduct.  It is clear that in 
adjudging a bad conduct discharge, the service department 
took into consideration the appellant's repeated instances of 
misconduct and military offenses.  In short, upon review of 
the entire record, to include the veteran's sworn testimony, 
the Board concludes that the appellant's discharge was under 
dishonorable conditions because of willful and persistent 
misconduct.

As noted above, a discharge because of a minor offense will 
not be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).  Thus, the Board must first consider 
whether the appellant's discharge was because of a minor 
offense.  The offense for which the veteran was convicted and 
adjudged confinement and a bad conduct discharge was 
characterized as "barracks larceny."  The record clearly 
shows that the appellant helped dispose of stolen property 
and that this was considered a very serious offense by his 
commanding officer who referred him for trial by a special 
court-martial and by the court which imposed the sentence of 
confinement as well as the bad conduct discharge.  The 
veteran argued at his trial that the sentence of a bad 
conduct discharge was too harsh.  However, this argument was 
rejected by the trail court as well as the appellate courts.  
Given that the service department issued the appellant a 
punitive discharge coupled with a period of confinement, the 
Board does not find that the offense for which the appellant 
was convicted was "minor."  The appellant's service personnel 
records establishes that the appellant received punishment on 
two other occasions for misconduct and that these incidents 
were taken into consideration by the service department in 
imposing the bad conduct discharge.  In the opinion of the 
Board, the record reflects that the veteran's discharge was 
the result of the appellant's willful and persistent 
misconduct.

In regards to the claim for cancellation of charges for prior 
VA outpatient treatment provided.  The appellant claims that, 
when he applied for VA outpatient treatment, he believed that 
he should be entitled to VA benefits including health care 
benefits, as he has always maintained his innocence as to the 
charge of larceny which led to his discharge.  In essence, he 
believed that cost-free care was available to him.

Pertinent VA regulations provide as follows:

[W]hen an application for hospital care 
or other medical services, except 
outpatient dental care, has been filed 
which requires an adjudication as to 
service connection or a determination as 
to any other eligibility prerequisite 
which cannot immediately be established, 
the service (including transportation) 
may be authorized without further delay 
if it is determined that eligibility for 
care probably will be established.  
Tentative eligibility determinations 
under this section, however, will only be 
made if: (a) In emergencies.  The 
applicant needs hospital care or other 
medical services in emergency 
circumstances, or (b)  For persons 
recently discharged from service.  The 
application was filed within 6 months 
after date of honorable discharge from a 
period of not less than 6 months of 
active duty.  

38 C.F.R. § 17.34 (2001).

In this case, VA erred in providing treatment pending 
verification of eligibility.  This is so because the records 
do not suggest that the appellant sought treatment for an 
emergent problem.  The appellant also was not then recently 
discharged following a period of 6 months or more of active 
duty.  Nevertheless, despite the error, the provisions of 38 
C.F.R. 17.102(a) require VA to charge the appellant for 
services rendered.  In accordance with this regulation, 
charges will be made for outpatient care or services 
authorized for any person on the basis of eligibility as a 
veteran or a tentative eligibility determination under 38 
C.F.R. § 17.34 when he or she is subsequently found to have 
been ineligible for such care or services.

In this case, the veteran was found to have been ineligible 
for such care or services.  As noted above, the provisions of 
38 C.F.R. § 3.360 provide that the veteran is not even 
entitled to health care benefits for disability incurred in 
or aggravated during his period of service since it was 
terminated by a bad conduct discharge.

His claim for cancellation of charges for prior VA outpatient 
treatment provided must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is 
bound by VA regulations and cannot provide the appellant with 
the relief he seeks, namely cancellation of the charges.  In 
summary, the appellant does not meet the legal requirements 
for eligibility for VA medical care, even for service 
incurred disability.  As such the Board finds that the 
appellant's claim of entitlement to cancellation of charges 
for VA outpatient treatment must also be denied.


ORDER

Inasmuch as the character of the appellant's discharge from 
military service constitutes a bar to VA benefits, including 
health care, the benefit sought on appeal as to this matter 
is denied.

The claim for cancellation of charges for VA outpatient 
treatment is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


